Citation Nr: 1828387	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to September 28, 2011, as 50 percent from September 28, 2011, and as 70 percent disabling from November 2, 2016.

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to November 2, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014 and May 2017, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's PTSD has been primarily manifested by disturbances of motivation and mood, mild memory loss, chronic sleep impairment, panic attacks, difficulty in adapting to stressful circumstances, difficulty in adapting to work, inability to establish and maintain effective relationships, difficulty in adapting to a work-like setting, anxiety, recurrent suicidal ideations without plan, and crying spells; but without a showing of total occupational and social impairment.

2.  The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to November 2, 2016.


CONCLUSION OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD have been met prior to November 2, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial 70 percent disability rating for PTSD have not been met from November 2, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for TDIU prior to November 2, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran's PTSD is currently rated as 30 percent disabling prior to September 28, 2011, as 50 percent from September 28, 2011, and as 70 percent disabling from November 2, 2016, under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Neither the number of symptoms nor the type of symptoms controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Board notes that the Court has recently provided direction on the interpretation and the application of the factors for evaluation of the several ratings in § 4.130 in Bankhead v. Shulkin, 29 Vet. App. 10 (2017). 

In now looking to the Court's points in Bankhead for guidance, the Board cannot confine its analysis only to identifying the presence of certain symptoms to determine the appropriate rating in 38 C.F.R. § 4.130, but also must draw fact-based conclusions as to whether those symptoms have caused the level of occupational and social impairment associated with a particular disability rating.  Bankhead at 14.  Indeed, the Board acknowledges that the presence of suicidal ideation alone conceivably might cause occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  Bankhead at 19. 

Therefore, in evaluating symptoms and signs to determine their effect on the level of occupational and social impairment in order to arrive at an appropriate disability rating, the Board will look to their severity, frequency and duration; consider their impact as a whole; and make a quantitative assessment accordingly.  Bankhead at 26-27. 

The Veteran contends that he is entitled to higher ratings for his service-connected PTSD.

Based on a careful review of the evidence, the Board finds that the severity of the overall disability more nearly approximates a 70 percent rating for the Veteran's PTSD for the entire appellate period.  The Veteran was granted a 70 percent rating in the October 2017 rating decision based on symptoms of suspiciousness, depressed mood, disturbances of motivation and mood, mild memory loss, chronic sleep impairment, panic attacks, difficulty in adapting to stressful circumstances, difficulty in adapting to work, inability to establish and maintain effective relationships, difficulty in adapting to a work-like setting, and anxiety.  The Board notes that these symptoms have been shown during the entire appellate period, although the frequency and severity have fluctuated over the duration of that time.  

Significantly, the Veteran has had intermittent thoughts of suicide during the period prior to November 2, 2016.  During the July 2010 VA examination, the Veteran reported that he had just been released the day before from a three-day hospitalization due to suicidal ideation and acknowledged having fleeting thoughts of suicide in the past.  VA treatment records from July 2010, just prior to the VA examination, report that the Veteran had significant suicidal ideation and also acknowledged a suicidal plan of taking his prescription medications.  He also had significant depression and somatic anxiety which he rated at an 8 or 9 and labeled as "unbearable."  He was referred to the Suicide Prevention Coordinator for consideration and the increased monitoring program.  Although the Veteran appeared to show improvement, he again had suicidal thoughts with no plan in June 2011.  At that time he complained of losing his train of thought, described being more forgetful than he used to be, appeared depressed, was tearful frequently, and had frequent thoughts of hopelessness and helplessness.  In September 2011, the Veteran reported having recurrent suicidal ideation without a specific plan.  He also had difficulty sleeping, a high level of anxiety and depression, diminished interest or pleasure in almost all activities, insomnia, fatigue or loss of energy, feelings of worthlessness or excessive or inappropriate guilt, and a diminished ability to think or concentrate.  In November 2011, the Veteran called the VA mental health hotline for suicidal thoughts and reported that he had a day or two a month where he experienced increased depression or anxiety that triggered him to drink, which caused him to have suicidal thoughts.  In April 2012, the Veteran reported having serious depression daily and having suicidal thoughts, but not in the past 30 days.  However, in May 2012, the Veteran underwent Beck Depression Inventory testing that showed severe symptoms of self-criticalness, and changes in sleeping pattern; moderate symptoms of pessimism, past failure, loss of pleasure, guilty feelings, punishment, feelings of worthlessness, loss of energy, concentration difficulty, and tiredness or fatigue; and mild symptoms of sadness, self-dislike, suicidal thoughts or wishes, crying, agitation, loss of interest, indecisiveness, and changes in appetite.  In March 2013, the Veteran reported that he endorsed a single suicidal thought over the weekend without any plan or intent.  The Veteran's condition appeared to improve, however, he continued to report problems sleeping and would have periods of depressed or sad mood.

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 70 percent rating prior to November 2, 2016 based on the totality of the evidence.  38 C.F.R. § 4.7.  The assignment of the 70 percent evaluation prior to November 2, 2016 now creates a uniform rating.  However, the Board must still consider whether a higher evaluation is now warranted for any time frame.  

In this regard, the Board notes that the evidence of record does not warrant a rating higher than 70 percent at any time during the appellate period.  Although the evidence shows that the Veteran had thoughts of suicide, there is no indication that he experiences these thoughts on a persistent basis.  38 C.F.R. § 4.130; Mauerhan, supra.  Moreover, as noted at the outset, the Veteran's symptoms appeared to fluctuate and were not of the same severity throughout the appellate period.  Notably, during the March 2015 VA examination, the Veteran reported that his condition was improving with mental health treatment and the intensity of the symptoms was declining.  Also, subsequent VA treatment records showed some improvement in his condition.  Although the Veteran had significant problems with relationships, he was able to have a relationship with some of his children and grandchildren over the years and more recently had a good relationship with his current wife.  However, as previously stated, the Board has based the 70 percent rating on the totality of the evidence. 

Therefore, the Board finds that the criteria for the higher total rating such as symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name have not been demonstrated at any time during the appeal period.  Thus, a total rating under Diagnostic Code 9411 is not warranted at any time during the appeal period.  

In sum, the Board concludes that an initial 70 percent rating is warranted for PTSD prior to November 2, 2016.  However, the preponderance of the evidence is against an even higher total initial rating at any time during the appellate period.


III.  TDIU

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a). 

In the October 2017 rating decision, the Veteran was granted a TDIU from November 2, 2016.  Service connection is currently in effect for PTSD, which has been assigned a 70 percent disability rating prior to November 2, 2016, in this decision.  Accordingly, the schedular criteria for a TDIU prior to November 2, 2016, have been met.

In the April 2015 application for increased compensation based on unemployability, the Veteran asserted that he has been unable to work due to his disability since November 2005.  The Social Security Administration found that the Veteran w
has been unable to work since 2010 due in part to his mood disorder.  During the July 2010 VA examination, the Veteran described having many different jobs over the years and was fired from his last place of employment as he did not get along with his supervisor.  During the September 2011 and March 2015 VA examinations, the examiners reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Board finds that the evidence supports the Veteran's assertion that his service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to November 2, 2016.  Based on his level of disability as described by the VA examinations prior to November 2, 2016, it was unlikely that he would be able to secure more than marginal employment.  Therefore, the Board concludes that his service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to November 2, 2016.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a TDIU prior to November 2, 2016, is warranted. 


CONTINUED ON NEXT PAGE

ORDER

An initial 70 percent disability rating prior to November 2, 2016 for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial disability rating higher than 70 percent for service-connected PTSD, is denied.

TDIU prior to November 2, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


